Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TOM A. HECK,

                            Appellant,

v.

DENNISE HECK,

                            Appellee.

§

§

§

§

§

No. 08-04-00013-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC#2001CM4668)




MEMORANDUM OPINION
           Appellant has filed a motion to dismiss this appeal.  The motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against
Appellant.
 
                                                                  SUSAN LARSEN, Justice
July 15, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.